Case 1:18-cv-00404-GJQ-PJG ECF No. 47-13 filed 07/26/19 PagelD.375 Page 1of3

EXHIBIT L
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-13 filed 07/26/19 PagelD.376 Page 2 of 3

10

11

12

13

14

1.5

16

1]

18

19

20

21

22

23

24

25

Cory Kuklewski

 

 

10

Oo Fr O FP OO P

30

Okay. And then you wrote you held onto the arm or arms of
Darryle Pollard who continued to resist the three
officers. How was he continuing to resist? What was he
physically doing that you saw?

I don't know if I wrote he continued to resist, but he
wasn't letting the officers put handcuffs on him.

Okay. But you don't remember what he was doing to not
allow that?

If I'm trying to hold onto the arms, he must have been
trying to pull away.

Okay. Do you have a distinct recollection of that or are
you just assuming that?

Assuming from being a police officer for awhile, that
that's generally what people do when they don't want to
get handcuffed.

Okay.

They pull their arms away.

All right. Did you ever hear any officer to tell him stop
resisting?

I can't recall.

Okay. Did you assist in the handcuffing process?

I don't recall.

Okay. Did you ever see Mr. Pollard taken to the ground?
No.

As an officer on the scene, did you see any reason to have

 

Court Reporting Services
Phone (248) 535-8277 - courtreportingservices@ymail.com

 
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-13 filed 07/26/19 PagelD.377 Page 3 of 3

10

11

LA

13

14

15

16

17

18

19

20

21

22

23

24

25

Cory Kuklewski

 

 

10

Oo PF 0 > 10 >

30

Okay. And then you wrote you held onto the arm or arms of
Darryle Pollard who continued to resist the three
officers. How was he continuing to resist? What was he
physically doing that you saw?

I don't know if I wrote he continued to resist, but he
wasn't letting the officers put handcuffs on him.

Okay. But you don't remember what he was doing to not
allow that?

If I'm trying to hold onto the arms, he must have been
trying to pull away.

Okay. Do you have a distinct recollection of that or are
you just assuming that?

Assuming from being a police officer for awhile, that
that's generally what people do when they don't want to
get handcuffed.

Okay.

They pull their arms away.

All right. Did you ever hear any officer to tell him stop
resisting?

I can't recall.

Okay. Did you assist in the handcuffing process?

L don't necall.

Okay. Did you ever see Mr. Pollard taken to the ground?
No.

As an officer on the scene, did you see any reason to have

 

Court Reporting Services
Phone (248) 535-8277 - courtreportingservices@ymail.com

 
